234 S.W.3d 471 (2007)
Mark Aaron McNEAL, Appellant/Cross Respondent,
v.
Megan Ann McNEAL, Respondent/Cross Appellant.
Nos. WD 66805, 66871.
Missouri Court of Appeals, Western District.
July 3, 2007.
Motion for Rehearing and/or Transfer Denied August 28, 2007.
Application for Transfer Denied October 30, 2007.
Steven Andrew Fritz, Sedalia, for Appellant.
Dennis J. Campbell Owens, Kansas City, for Respondent.
Before PAUL M. SPINDEN, Presiding Judge, PATRICIA A. BRECKENRIDGE, Judge, and THOMAS H. NEWTON, Judge.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 28, 2007.


*472 ORDER
Mark Aaron McNeal appeals the circuit court's judgment, which granted McNeal's family access motion but ordered him to pay half the costs of counseling for his children. Megan Ann Peterson[1] cross-appeals from the circuit court's judgment to modify the custody arrangement for the children. We affirm. Rule 84.16(b).
NOTES
[1]  In its decree, the circuit court ordered that Megan Ann McNeal's name be changed to Megan Ann Peterson.